74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Douglas TURNER, Plaintiff--Appellant,v.Ned M. MIKULA, Defendant--Appellee.
No. 95-7408.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996Decided Jan. 24, 1996

Robert Douglas Turner, Appellant Pro Se.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Turner v. Mikula, No. CA-95-693 (E.D.Va. Aug. 2, 1995).  To the extent that Appellant claims his counsel conspired with the prosecution, his claim may not be barred by the statute of limitations, but it is barred by the Supreme Court's holding in Heck v. Humphrey, --- U.S. ----, 62 U.S.L.W. 4594 (U.S. June 24, 1994) (No. 93-6188).  In all other respects Appellant's claims against his attorney are not cognizable because the attorney was not a state actor.  See Polk County v. Dodson, 454 U.S. 312 (1981);  Deas v. Potts, 547 F.2d 800 (4th Cir.1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED